Citation Nr: 1221077	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  04-38 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the neurological residuals of an in-service craniotomy.  


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This claim was previously before the Board in December 2006 and October 2010, at which time the Board remanded it for additional development.  Further development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's October 2010 remand instructions state that the Veteran was to undergo a neurological examination with a physician with traumatic brain injury expertise after other development was completed, which included neuropsychological testing.  The examiner was to apply the criteria for traumatic brain injury and was to identify all residual symptoms, including subjective complaints, that were related to the in-service brain surgery.  In addition, the examiner was to discuss the in-service treatment records, the August 2001 VA neuropsychiatric testing report, Vocational Rehabilitation records, and current VA neuropsychiatric testing results.  

The Veteran had a traumatic brain injury VA examination in February 2011 at which he was diagnosed with posterior fossa ependymoma removal with residual mild subjective paresthesias, mild memory impairment, and mild cognitive impairment.  The examiner opined that this was at least as likely as not related to the brain surgery due to the nature of the surgery and the post-operative complications.  The Veteran underwent neuropsychological testing in March 2011.  

The Veteran wrote in a March 2012 statement that since the neurological examination his side effects had increased drastically.  His memory was worse, he had difficulty comprehending when reasoning, thickening of the tongue when speaking, vertigo, fatigue, dizziness, and paresthesia.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with new neuropsychological testing and a new VA examination for traumatic brain injury regarding the neurological residuals of the in-service craniotomy.

It is also noted that the February 2011 examination was not scheduled with a physician with traumatic brain injury expertise and that the examination report did not include discussion of the August 2001 VA neuropsychiatric testing report and  Vocational Rehabilitation records.  Furthermore, the neuropsychological testing did not take place before the examination, which was contrary to the remand instructions.  Therefore, the February 2011 examiner did not have the benefit of reviewing the test results.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the new examination must be scheduled with a physician with traumatic brain injury expertise, and the examination report must include discussion of the indicated records.  Furthermore, the examination must take place after the neuropsychological testing results have been associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for neuropsychological testing to determine the existence, extent and severity of any brain surgery residuals, including traumatic brain injury, such as difficulty in multi-tasking, memory impairment, and/or visuospatial deficits.  The claims file, including a copy of this remand and Vocational Rehabilitation records, must be made available to the examiner for review in conjunction with the neuropsychological testing.  The examiner should state in the report whether the claims file review was conducted.  The examiner should also report the types of impairment reflected by the results of the Veteran's neuropsychological testing, and state whether or not any such deficits are reflective of brain surgery residuals.

2.  Thereafter, schedule the Veteran for a neurological examination by a physician with appropriate expertise in traumatic brain injury to determine the nature, extent and severity of the brain injury residuals.  The claims file, including a copy of this remand and Vocational Rehabilitation records, must be made available to the examiner.  The examiner should state in the report whether the claims file review was conducted.

The examiner must state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's symptomatology was caused by or aggravated by the in-service brain surgery.  The discussion should include the in-service treatment records, the August 2001 VA neuropsychiatric testing report, Vocational Rehabilitation records, and current VA neuropsychiatric testing results.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

3.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and give him an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


